Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,163,655 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,6-9,11,12,15,16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Application EP 1 103 734 A1 to NHK Spring Co., invented by Kitamura et al, submitted as part of the 6-19-2019 IDS (hereinafter “EP ‘734”).
EP ‘734 discloses a nut comprising a main body (1) that has a slanted hole (tapered throughbore 1a) of which an inner diameter becomes successively smaller (figs 1-4), and a small diameter end portion having about a circumference a plurality of stepped portions (paragraph 19 describes “half-doughnut-like holes forming two opposite sides of the hole) so that the slanted hole has a differing depth relative to a large-diameter end portion of the slanted hole at a plurality of locations about a circumference of the slanted hole (paragraph 19 further describes how the bottom portion of the opposite slope portions have a differing height of ½ P- which is shown in figure 2) ; a plurality of segments (running screws 2) that are slidable within the slanted hole, each of the segments having a small-diameter side that comes into contact with at least one of the stepped portions (figure 2); rod engaging portions formed on an inner wall surface of each one of the plurality of segments (figures 3 and 4); and a spring (3) that .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 2-5,10,13,17,19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘734 in view of US Patent No. 6,007,284 to Taneichi (hereinafter .
As discussed above, EP ‘734 discloses the structure of claim 1. Claim 2 depends from claim 1 and adds the feature of a plurality of guide pieces formed on an inner wall surface of the main body that guide sliding of the plurality of segments in an axial-center direction. Taneichi shows a fastener with slidable wedge portions 16 and guideposts 14 to guide the wedge portions in an axial-center direction. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Taneichi to modify the fastener of EP ‘734 by adding guide pieces on the inner wall surface of the main body to ensure that the sliding members stay aligned. In regard to claim 3/1, Taneichi shows washer 18C, 18E or 18F which is capable of locking with a fastening member is fixed to the small diameter side of the main body. In regard to claim 4, Taneichi shows guide pieces 14 extending axially along the inner wall surface of the main body. In regard to claim 5, figures 1-6,9,13-20,22,28,29,30,34 and 37 all show the main body with a polygonal shape. In regard to claim 10, Taneichi shows washer 19a positioned between the spring and the plurality of segments. In regard to claim 13, guides 14 are shown wider (in the radial direction) at the top than the bottom, so they are seen as wedge shaped. In regard to claim 17, figures 1,3,10-13 and 16 show nuts with slidable members which travel along a slanted hole on the interior of the nut with a fastening member with the nut fixed to the fastening member with a rod held in the hole of the nut. If the rod contracts, the fastening member will be contracted in the contracting direction of the rod. In regard to claim 19, the guide pieces 14 of Taneichi are formed on the inner wall surface of the main body to guide the segments in the axial-center direction. In regard to claim 20, both references are shown with threads that comprise grooves and ridges. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed April 1, 2021 have been fully considered but they are not persuasive. 
Applicant's arguments begin with the arguments filed 8-27-2020. The remainder of this paragraph is the response to the earlier arguments. In regard to the EP ’734 reference, PO states that the reference does not disclose a slanted hole having a different depth at a plurality of locations about a circumference of the slanted hole. PO argues that paragraph 19 discloses the lower-end regions of one of the sloped portions of the conical holes can be displaced “toward the axial line” of the base, and thus not a differing height, as claimed. While this (the “toward the axial line”) is stated in paragraph 19, figure 2 clearly shows the base portions that support the lower ends of the thread blocks 2 at opposite sides of the base having heights that differ by ½ of the pitch of the screw threads P.  The difference of the bottom of the conical holes is shown as ½ P and paragraph 19 defines P as “the screw pitch of the female screw 2b of the running screws 2.” Figure two shows the height difference along the axial line, and further as the thread blocks 2 are identical (“Each of the running screws 2 is shaped like a half-doughnut”-beginning of paragraph 20) and designed to slide along angled surface 1a, a movement toward the axial line produces a movement along the axial line (blocks 2 sliding on the inclined surface with move along both the vertical and horizontal axis). Even if the reference does teach moving one of the blocks 2 toward the axial line, figure 2 shows a ½ P difference in the height along the axis to be old in the threaded fastener art. The examiner agrees that the reference teaches the pivoting of the thread blocks. The reference also shows, in figure 2 a nut body having a slanted 
The examiner is not discounting the teachings of paragraph 19 of the EP ‘734 reference. As pointed out by applicant, paragraph 19 states that the lower-end of the slope portion 1a of the conical hole 1b can be displaced toward the axial line by the distance of one screw pitch divided by the number of running screws. As the portion 1a is sloped, an offset toward the axis results in a distance along the axis as well. It is also unclear how it would be possible to move a portion of the nut a distance from the axis without effecting the location of the central axis (the axis of the bolt will follow a movement of the nut which holds the bolt in place). The examiner is not reading elements into the drawing of figure 2, as figure 2 clearly shows a difference of 1/2P at the respective bottoms of the slope portions. The lack of the use of the term “base portions” by the reference does not alter the fact that the bottom of the slope portions on opposite sides of the hole are clearly shown with a height difference of 1/2P. Figure 2 clearly shows a slanted hole with “a differing depth relative to a large-diameter end portion of the slanted hole at a plurality of locations about a circumference of the slanted hole”, which is what is currently being claimed in claim 1. The entire argument in regard to the EP ‘734 reference is captured by applicant’s statement, “While it is true that Figure 2 shows an axial distance between two lines and has a lead line draw from that space between the two lines to a reference that says “1/2P”, these markings on Figure 2 in the absence of additional teachings in the specification is not enough to support the Examiner’s argument.” The examiner believes such a showing in figure 2 is a clear teaching of a slanted hole with a differing depth as claimed in claim 1. While the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993